924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.William Donald SCHAEFER, Individually and as Governor of theState of Maryland, Elmanus Herndon, Individually and asCommissioner of Corrections, Kenneth Taylor, Individuallyand as Warden of the House of Correction, William L. Smith,Individually and as Assistant Warden of Maryland House ofCorrection, Singletary, Individually and as 4-12 Shift Majorat the House of Correction, Charlene Ratcliff, Individuallyand as Administrative Remedy Coordinator, Liz Nick, RudeineDimissie, Individually and as Dietary DepartmentAdministrator at the House of Correction, B.A. Skinner,Individually and as Classification Counselor at the House ofCorrection, Cross, Individually and as a Former Prison Guardat House of Correction, Lawson, Individually and as a PrisonGuard at the House of Correction, Meyers, Individually andas a Sergeant on the 4-12 Shift at the House of Correctionin Jessup Maryland, Smith, Individually and as a PrisonGuard at the House of Correction on the 8-4 Shift (A.CO.II),Hollis S. Thompson, Individually and as Chief of Security atHouse of Correction, Defendants-Appellees.
No. 90-6880.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1990.Decided Feb. 4, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-2010-K)
Aaron Holsey, appellant pro se.
Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals the district court's decision denying Holsey's request for a preliminary injunction in this 42 U.S.C. Sec. 1983 action.  After reviewing the record and applying the standard of Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir.1977), we conclude that there was no abuse of discretion in denying injunctive relief.


2
Accordingly, as our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.  The decision of the district court is affirmed.


3
AFFIRMED.